PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Oblon/TEH
1940 Duke Street 
Alexandria, VA 22314



In re Application of GARDENER et al.
Appl No.: 16/665,599
Filed: 28 Oct 2019
For:  METHOD FOR FORMING FILM STACKS WITH MULTIPLE PLANES OF TRANSISTORS HAVING DIFFERENT TRANSISTOR ARCHITECTURES
::::::


DECISION ON PETITION
    UNDER 37 CFR 1.181






This is a decision on the petition under 37 CFR l.181(A)(3), filed on January 18, 2022, requesting the consideration of document (AW) listed in the Information Disclosure Statement of October 22, 2020. No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner properly initialed document (AW) the signed PTO- 1449 form that was mailed on February 3, 2022.

Therefore, the petition is dismissed as moot, as the relief request has already been provided.

Any questions regarding this decision should be directed to Ken Parker, Supervisory Patent Examiner, at 571-272-2298.


/JOSEPH THOMAS/_______________________
Joseph Thomas 
Director, Technology Center 2800



JT/kp:lf		/LEE A FINEMAN/